 



Exhibit 10.22
SECOND AMENDMENT TO LEASE
     This Second Amendment to Lease (“Second Amendment”) is made as of the 14th
day of September, 2007, by and between MCC3 LLC, a Delaware limited liability
company (“Landlord”) and Vanda Pharmaceuticals, Inc., a Delaware corporation
(“Tenant”).
WITNESSETH:
     WHEREAS, Landlord and Tenant entered into that certain Lease dated
August 14, 2005, as amended by the First Amendment to Lease dated November 15,
2006 (as so amended, the “Original Lease”) whereby the Landlord leased to Tenant
space (the “Original Premises”) on the 3rd floor of that building located at
9605 Medical Center Drive, Rockville, Maryland (the “Building”); and
     WHEREAS, Landlord and Tenant desire to amend the Original Lease (the
Original Lease, as hereby amended, the “Lease”) to add to the Original Premises
the expansion space located on the 3rd floor of the Building and consisting of
the area containing approximately 10,225 rentable square feet and shown as
cross-hatched on Exhibit A attached hereto and made a part hereof (the
“Expansion Space”).
     NOW, THEREFORE, in consideration of the mutual covenants and promises of
the parties and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
     1. The above recitals are incorporated herein by reference.
     2. Subject to the terms and provisions of the Lease, as modified hereby,
Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the
Expansion Space for the Expansion Space Term (as hereinafter defined).
     3. The “Expansion Space Term” shall mean the term commencing on the earlier
to occur of (a) the date on which the Expansion Space is deemed “ready for
occupancy” as provided in Exhibit B attached hereto and made a part hereof,
(b) the date on which Tenant occupies all or any part of the Expansion Space for
purpose of its business operation, or (c) January 1, 2008 (the earlier of such
dates being herein referred to as the “Expansion Space Commencement Date”) and
terminating on the Term Expiration Date, unless sooner terminated in accordance
with the Lease (the “Expansion Space Term”).
     4. During the Expansion Space Term, all references in the Lease to the
“Premises” shall for all purposes be deemed to include, without limitation, the
Expansion Space. The Rentable Floor Area of Tenant’s Space during the Expansion
Term shall include both the Original Premises under the Original Lease plus the
Expansion Space and shall be approximately 27,269 rentable square feet.
     5. Beginning on the Expansion Space Commencement Date and continuing
thereafter for the remainder of the Term, Tenant shall pay Tenant’s Share of
Operating Costs, Tenant’s Share of Real Estate Taxes and Tenant’s Annual
Electrical Cost for the entire Premises, including the Expansion Space.
Beginning on July 1, 2008 (the “Expansion Space Rent

 



--------------------------------------------------------------------------------



 



Commencement Date”); and throughout the remainder of the Term, Tenant shall pay
Landlord, Annual Rent, at the rate per rentable square foot set forth in the
Original Lease, based on the total Rentable Square Feet of the Premises, as
expanded in accordance with this Second Amendment. Accordingly, during the
Expansion Term the Annual Rent calculations for the remainder of the Third Lease
Year (calendar year 2008) and each subsequent Lease Year in Section 4.1 of the
Original Lease shall be deleted and replaced by:

                          Third Lease Year (July 1, 2008 — December 31, 2008):  
         
 
                       
$24.40
  x     27,269     =   $ 665,363.60  
Annual Rent
      Rentable Square       Annual Rent
p.r.s.f.
      Feet            
 
                        Fourth Lease Year (January 1, 2009 — December 31, 2009):
           
 
                       
$25.13
  x     27,269     =   $ 685,269.97  
Annual Rent
      Rentable Square       Annual Rent
p.r.s.f.
      Feet            
 
                        Fifth Lease Year: (January 1, 2010 — December 31, 2010:
           
 
                       
$25.89
  x     27,269     =   $ 705,994.41  
Annual Rent
      Rentable Square       Annual Rent
p.r.s.f.
      Feet            
 
                        Sixth Lease Year (January 1, 2011 — December 31, 2011):
           
 
                       
$26.66
  x     27,269     =   $ 726,991.54  
Annual Rent
      Rentable Square       Annual Rent
p.r.s.f.
      Feet            
 
                        Seventh Lease Year (January 1, 2012 — December 31,
2012):            
 
                       
$27.46
  x     27,269     =   $ 748,806.74  
Annual Rent
      Rentable Square       Annual Rent
p.r.s.f.
      Feet            
 
                        Eighth Lease Year (January 1, 2013 — December 31, 2013):
           
 
                       
$28.29
  x     27,269     =   $ 771,440.01  
Annual Rent
      Rentable Square       Annual Rent
p.r.s.f.
      Feet            
 
                        Ninth Lease Year (January 1, 2014 — December 31, 2014):
           
 
                       
$29.14
  x     27,269     =   $ 794,618.66  
Annual Rent
      Rentable Square       Annual Rent
p.r.s.f.
      Feet            

2



--------------------------------------------------------------------------------



 



                         
 
                        Tenth Lease Year (January 1, 2015 — December 31, 2015):
           
 
                       
$30.01
  x     27,269     =   $ 818,342.69  
Annual Rent
      Rentable Square       Annual Rent
p.r.s.f.
      Feet            
 
                        Eleventh Lease Year (January 1, 2016 — June 30, 2016):  
         
 
                       
$30.91
  x     27,269     =   $ 842,884.79  
Annual Rent
      Rentable Square       Annual Rent
p.r.s.f.
      Feet            

     The Rentable Floor Area of Tenant’s Space for purposes of calculating
Tenant’s Share shall be 27,269 from and after the Expansion Space Commencement
Date through the balance of the Term.
     6. The Leasehold Improvements for the Expansion Space shall be completed
according to the terms contained in Exhibit B attached hereto.
     7. Expansion Allowance. In lieu of the Tenant Allowance provided to Tenant
in accordance with Article I of the Original Lease (which shall not be available
to Tenant for the Expansion Space), Tenant shall receive an allowance for design
and construction of improvements in the Expansion Space (including without
limitation the costs and fees charged to Landlord by Landlord’s Consultant, as
defined in Exhibit B) of up to Thirty-Five Dollars ($35.00) per rentable square
foot of Expansion Space (the “Expansion Allowance”).
     8. Security Deposit
          Landlord acknowledges that it is currently holding a security deposit
from Tenant in the amount of $430,230 (the “Original Deposit”).
          Tenant represents and warrants that Tenant currently has and will
maintain unencumbered liquids assets as shown in Tenant’s financial statement as
of the end of June 30, 2007 not less than $30,000,000.00 in cash, cash
equivalents, and marketable securities traded on a public stock exchange
(excepting treasury stock in Tenant) (such liquid assets not less than
$30,000,000 being herein referred to as the “Cash Requirement”). In place of an
additional security deposit related to the Expansion Space, Tenant shall
continue until the expiration of twenty-four (24) months following the Expansion
Space Commencement Date to maintain unencumbered liquid assets consisting of
cash, cash equivalents and/or marketable securities traded on a public stock
exchange (excepting treasury stock in Tenant) in accordance with the Cash
Requirement. Tenant shall deliver to Landlord within thirty (30) days following
the end of each calendar quarter during such two (2) year period an interim
financial statement as of the end of such quarter certified by an authorized
financial officer in Tenant and in sufficient detail so Landlord can determine
the Tenant continues to satisfy the Cash Requirement. Within ninety (90) days
following the end of each fiscal year for Tenant, Tenant shall deliver to
Landlord a financial statement as of the end of such fiscal year certified by an
authorized financial officer in Tenant in sufficient detail so Landlord can
determine the Tenant continues to satisfy the Cash Requirement.

3



--------------------------------------------------------------------------------



 



          If at the end of any such calendar quarter or fiscal year Tenant fails
to satisfy the Cash Requirement, then Tenant shall immediately (but no later
than 10 days following Landlord’s written demand therefor) deliver to Landlord
an additional $200,000 to Landlord to be added to the Security Deposit (the
“Additional Deposit”). Such Additional Deposit shall be in cash or by letter of
credit satisfying the requirements of Article 11 of the Lease. Landlord shall
hold the Original Deposit and Additional Deposit totaling $630,230 from and
after the date of deposit as a Security Deposit pursuant to the terms of
Article XI of the Lease. If as of the first and second anniversaries of the
Expansion Space Commencement Date (i) no default by Tenant has occurred, which
remains uncured by Tenant, (ii) no Event of Default has occurred, whether or not
cured by Tenant, and (iii) Tenant has not assigned the Lease to any person or
entity other than a Permitted Assignee, then, effective as of the first day of
the next full calendar month following the such first and second anniversaries
of the Expansion Space Commencement Date, as the case may be, the amount of the
Additional Deposit shall decrease by $100,000 so that total Security Deposit
following the first anniversary of the Expansion Space Commencement Date shall
be reduced to $530,230, and following the second anniversary of the Expansion
Space Commencement Date shall be reduced to $430,230, which amount shall remain
as the Security Deposit for the remainder of the Term.
     9. Option to Expand. Section 2.6 of the Original Lease, the Option to
Expand, is hereby deleted in its entirety.
     10. Right to Cancel. Section 2.4 of the Original Lease is hereby deleted
and the following is hereby inserted in lieu thereof:
     Notwithstanding anything to the contrary contained in this Lease, if Tenant
is not in default beyond applicable notice and cure periods as of the date it
delivers a Cancellation Notice (as defined below) and as of the Early Expiration
Date (as defined below), Tenant may terminate this Lease effective upon the last
day of the sixty-sixth (66th) full calendar month following the Expansion Space
Commencement Date (the “Early Expiration Date”), by delivery of a written notice
(the “Cancellation Notice”) and the applicable Termination Payment (as described
below) to Landlord no later than the last day of the fifty-fourth (54th) full
calendar month following the Expansion Space Commencement Date. The Termination
Payment due to Landlord should Tenant elect to terminate this Lease shall be the
unamortized value, determined as herein provided, of the “Lease Transaction
Costs” as of the Early Expiration Date. For purposes hereof, the Lease
Transaction Costs shall mean the sum of (i) $1,340,884.38 (the “Original Lease
Transaction Costs”), and (ii) $646,055.00 (the “Expansion Transaction Costs”).
For the purpose of determining the Termination Payment, the Original Lease
Transaction Costs (with interest thereon at the cost to Landlord to obtain funds
to pay such obligations) shall be amortized on a straight-line basis over the
initial ten (10) Lease Years of the Term, and the Expansion Transaction Costs
(with interest thereon at the cost to Landlord to obtain funds to pay such
obligations) shall be amortized on a straight-line basis over the remainder of
the Expansion Term following the Expansion Space Rent Commencement Date. The
unamortized values shall be measured by Landlord as of the Early Expiration
Date. Upon the Expansion Space Commencement Date, Landlord and Tenant shall
execute a Lease Commencement Date Agreement in the form attached to the Lease as
Exhibit J that stipulates the amount of the Termination Payment.

4



--------------------------------------------------------------------------------



 



     If Tenant validly terminates this Lease as herein provided, this Lease
shall terminate as of the Early Expiration Date as if such date were the
original Term Expiration Date set forth in this Lease and Tenant will vacate and
surrender the Premises on the Early Expiration Date in the condition required by
Subsection 6.1.2.
     11. Brokers. Landlord and Tenant each represents and warrants to the other
that it has not dealt with any broker, agent or finder in connection with this
Second Amendment other than Studley and Jones Lang LaSalle (the “Brokers”).
Tenant shall indemnify and hold Landlord harmless from and against any claim for
brokerage or other commission to any brokers other than the Brokers based upon
any act or conduct of Tenant. Landlord shall pay the commission due and owing to
the Brokers pursuant to a separate written agreement. Landlord shall indemnify
and hold Tenant harmless, from and against any claim for brokerage or other
commission to any brokers other than the Brokers based upon any act or conduct
of Landlord.
     12. No Further Modifications. Except as specifically herein modified, all
other terms and conditions of the Lease shall remain unchanged and in full force
and effect, and are hereby ratified by both Landlord and Tenant as if fully set
forth in this Second Amendment.
     13. Exhibit J. A new Exhibit J in the form attached hereto is hereby
attached to and made a part of the Lease.
     14. Capitalized Terms. Capitalized terms used in this Second Amendment and
not otherwise defined shall have the meaning ascribed to such terms in the
Lease.
     IN WITNESS WHEREOF, the parties have duly executed this Second Amendment to
Lease effective as of the date first written above. This instrument may be
executed in multiple counterparts, each of which shall be identical in form and
content and shall constitute an original of the document to be retained by the
respective parties hereto.

            LANDLORD:

MCC3 LLC
      By:   Spaulding and Slye MCC3 LLC, its Manager             By:   Spaulding
and Slye Holdings LLC, its Manager             By:   /s/ Marshall H. Durston    
    Name:   MARSHALL H. DURSTON        Its:  Authorized Manager     

            TENANT:

VANDA PHARMACEUTICALS, INC.
      By:   /s/ Mihael H. Polymeropoulos         Name:   MIHAEL H.
POLYMEROPOULOS        Title:   CEO   

5



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Expansion Space
(FLOOR PLAN) [w51167w5116701.gif]

 



--------------------------------------------------------------------------------



 



Exhibit B
CONSTRUCTION
EXPANSION SPACE CONSTRUCTION
     Tenant shall provide to Landlord for approval on or before September 1,
2007, complete sets of drawings and specifications for construction of leasehold
improvements in the Expansion Space (such complete sets, once approved by
Landlord, are referred to herein as the “Complete Plans”) all of which shall be
prepared at Tenant’s expense by an architect selected by Tenant and approved by
Landlord (herein referred to as “Tenant’s Architect”) and Landlord’s engineer,
including but not limited to:

  a.   Furniture and Equipment Layout Plans (for coordination only)     b.  
Dimensioned Partition Plans     c.   Dimensioned Electrical and Telephone Outlet
Plans     d.   Reflected Ceiling Plans     e.   Door and Hardware Schedules    
f.   Room Finish Schedules including wall, carpet and floor tile colors     g.  
Electrical, mechanical, plumbing and structural engineering plans     h.   All
necessary construction details and specifications.

     Landlord and Tenant shall initial the Complete Plans after the same have
been submitted by Tenant and approved by Landlord. Tenant shall not amend or
supplement the Complete Plans, including by change order, without Landlord’s
approval, which shall not be unreasonably withheld or delayed.
     All work described in the Complete Plans (the “Leasehold Improvements”) and
the installation of furnishing and telephone outlets shall be performed by a
contractor (“Tenant’s Contractor”) selected by Tenant and approved by Landlord;
provided, however, that Tenant shall select Jones Lang LaSalle Construction
Company Limited Partnership as Tenant’s Contractor if Jones Lang LaSalle
Construction Company Limited Partnership submits a bid which Tenant, in its
reasonable discretion, considers to be competitive with bids submitted by other
potential contractors. Tenant shall provide Landlord a true, correct and
complete copy of the construction contract between Tenant and Tenant’s
Contractor, including all change orders or amendments thereto (the “Tenant’s
Construction Contract”). Tenant’s Construction Contract shall be subject to such
rules and regulations as Landlord may from time to time reasonably prescribe
regarding the conduct of construction in the Building. Upon completion of the
Leasehold Improvements, Tenant shall cause Tenant’s Architect to provide
Landlord, at Tenant’s expense, with a record set of “as-built” drawings in
reproducible form and in CADD form.

 



--------------------------------------------------------------------------------



 



     All improvements, whether or not paid for by Landlord, and any other
improvements which are affixed to any Expansion Space shall be and remain the
property of Landlord.
     Landlord will not approve any construction, alterations or additions
requiring unusual expense to readapt any expansion space to normal office use on
lease termination or increasing the cost of construction, insurance or taxes on
the Building or of Landlord’s services called for by Section 5.1 of the Lease
unless Tenant first gives assurances acceptable to Landlord that such
readaptation will be made prior to such termination without expense to Landlord
and makes provisions acceptable to Landlord for payment of such increased cost.
Landlord will also disapprove any alterations or additions requested by Tenant
which will delay completion of the Expansion Space. All changes and additions
shall be part of the Building except such items as by writing at the time of
approval the parties agree either shall be removed by Tenant on termination of
this Lease or shall be removed at Tenant’s cost or left at Tenant’s election.
     Tenant covenants to pay for all work performed by Tenant or Tenant’s
Contractor, and Tenant or Tenant’s Contractor shall apply for all permits and
licenses required in connection with such work and shall pay all fees due in
connection therewith. Tenant shall provide to Landlord copies of the originals
of all such permits and licenses, and upon substantial completion of such work
shall deliver to Landlord a certificate of occupancy for the portion of the
Premises in which the Leasehold Improvements are constructed, if required. All
such improvements, whether or not paid for by Landlord, and any other
improvements which are affixed to the Premises or any part thereof shall be and
remain the property of Landlord; provided, however, that Tenant shall be
permitted to retain and shall remove from the Premises on or before the end of
the Term all of its moveable personal property. During the performance of any
work, Tenant must provide Landlord evidence that Tenant or Tenant’s Contractor
has in place (i) a policy insuring against “all risks of physical loss” on a
builder’s risk non-reporting form, having replacement cost and agreed amount
endorsements, and (ii) commercial general liability with underlying coverage
totaling not less than Ten Million Dollars ($10,000,000), each such policy to
name Landlord and Landlord’s lenders as an additional insured (and as loss payee
on policies other than commercial general liability insurance) and to be in a
form reasonably acceptable to Landlord). Such contractor also must provide
evidence that it has in place workmen’s compensation insurance in amounts and in
form statutorily required. Without in any manner limiting Landlord’s rights and
Tenant’s obligations under any other indemnity set forth in this Lease, Tenant
shall defend, with counsel reasonably acceptable to Landlord, save harmless and
indemnify Landlord from (a) claims or demands of Tenant’s Contractor or anyone
claiming by, through or under Tenant’s Contractor, and (b) liability for injury,
loss, accident, or damage to any person or property, including, without
limitation, bodily injury and/or death, and from any claims, actions,
proceedings and expenses and costs in connection therewith (including, without
limitation, reasonable counsel fees) arising from the acts or omissions of
Tenant, its agents, employees, contractor or subcontractors, in performance of
any construction, remodeling or redecoration.
EXPANSION SPACE ALLOWANCE
     Landlord shall provide Tenant the Expansion Allowance in the amounts and as
specified in Section 7 of the Second Amendment to which this Exhibit is attached
(totaling $357,875). The Expansion Allowance may be applied to Leasehold
Improvement-Related Costs incurred for

B-2



--------------------------------------------------------------------------------



 



the Expansion Space. “Leasehold Improvement-Related Costs” shall mean the cost
of design, permitting and construction of the Leasehold Improvements, including,
without limitation, costs incurred by Tenant for initial space planning by
Tenant’s Architect, the cost of preparation of the Complete Plans, the cost of
sprinklers, fire alarms, smoke detectors, telecommunications equipment, security
equipment, exit lights, cabling and furniture, the cost of compliance with all
applicable laws (such as, without limitation, the Americans with Disabilities
Act), cost of project management and the cost of obtaining all permits, licenses
and fees related to the construction of the Leasehold Improvements and as
otherwise provided in this Section, including, without limitation, any and all
reasonable out-of-pocket fees and charges for the services of Landlord’s
Consultant (as hereinafter defined).
     Before Tenant commences construction of Leasehold Improvements or requests
disbursement of any portion of the Expansion Allowance in accordance with this
Exhibit, Tenant shall first deliver to Landlord, for approval, a final and
complete budget of all Leasehold Improvement-Related Costs, including without
limitation the final contract sum established by Tenant’s contract with Tenant’s
Contractor (the said final budget as approved by Landlord is herein referred to
as the “Budget”). If the Leasehold Improvement-Related Costs, including without
limitation all costs incurred on account of the Leasehold Improvements,
including in the costs so incurred any fees and charges of Tenant’s Architect
paid by Landlord and the cost and fees charged to Landlord by Landlord’s
Consultant, as set forth in the Budget, will exceed the Expansion Allowance,
then Tenant shall pay, promptly when due, and in all events by the Expansion
Space Commencement Date (subject only to a reasonable holdback equal to the
estimated cost to complete punch-list items which will be completed within
thirty (30) days thereafter), all such Leasehold Improvement-Related Costs which
exceed the Expansion Allowance. Amounts due and payable on account of change
orders shall be added to Expansion Improvement-Related Costs monthly, and Tenant
shall pay therefor within thirty (30) days, and in all events by the Expansion
Space Commencement Date
     The Expansion Allowance shall be paid to Tenant or, at Tenant’s request, to
the order of Tenant’s Contractor or vendors within ten (10) days after receipt
of the following documentation: (i) an application for payment covering all work
for which disbursement is to be made to a date specified therein signed by
Tenant’s Contractor or vendors, together with supporting documentation
reasonably satisfactory to Landlord demonstrating that Lease Improvement-Related
Costs included in the Budget in excess of the Expansion Allowance have been paid
(“Tenant’s Application for Payment”), (ii) general contractor’s, subcontractor’s
and material supplier’s waiver of liens which shall cover all improvements or
alterations for which disbursement has been made and all other statements and
forms required for compliance with the mechanics’ lien laws of the State of
Maryland, together with all such supporting data as Landlord may reasonably
require; and (iii) a request to disburse from Tenant.
     In no event shall Landlord be required to disburse the Tenant Allowance
(i) more than once per month, or (ii) during the continuance of any default
under the Lease.
PREPARATION OF PREMISES FOR OCCUPANCY
     Tenant shall use reasonable efforts to commence construction of the
Leasehold Improvements promptly after the execution and delivery of the Second
Amendment and

B-3



--------------------------------------------------------------------------------



 



to substantially complete the Leasehold Improvements by January 1, 2008 (the
“Scheduled Completion Date”).
GENERAL PROVISIONS APPLICABLE TO CONSTRUCTION
     All construction work required or permitted by the Second Amendment, shall
be done in a good and workmanlike manner and in compliance with all applicable
laws and all lawful ordinances, regulations, orders, permits and approvals of
governmental authority and insurers of the Building. Landlord may inspect work
performed by or for Tenant from time to time during construction and following
completion of the same. Landlord shall not charge Tenant any fee for
construction management; provided, however, that Landlord may in any case charge
Tenant its reasonable out-of-pocket fees and charges for the services of an
architect and/or or engineer (collectively “Landlord’s Consultant”) selected and
retained by Landlord to review the Complete Plans and monitor the construction
of the Leasehold Improvements; provided, however, that such fees and charges
shall not exceed Two Thousand Dollars ($2,000) in the aggregate.
REPRESENTATIVES
     Each party authorizes the other to rely in connection with their respective
rights and obligations under this Exhibit B upon approval and other actions on
the party’s behalf by Landlord’s Representative in the case of Landlord or
Tenant’s Representative in the case of Tenant or by any person designated in
substitution or addition by notice to the party relying.

B-4



--------------------------------------------------------------------------------



 



Exhibit J
LEASE COMMENCEMENT DATE AGREEMENT
     This Lease Commencement Date Agreement is entered into this _____ day of
                    , 2007, by MCC3, LLC (“Landlord”), a Delaware limited
liability company, and Vanda Pharmaceuticals, Inc. (“Tenant”), a Delaware
corporation, pursuant to the provisions of that certain Lease dated August 4,
2005, as amended by First Amendment to Lease dated November 15, 2006 and by
Second Amendment to Lease dated June ___, 2007 (the “Lease”), by and between
Landlord and Tenant covering certain space in the office building located at
9605 Medical Center Drive, Rockville, Maryland (the “Building”). All terms used
herein with their initial letter capitalized shall have the meaning assigned to
such terms in the Lease.
WITNESSETH:

1.   The Premises, including without limitation the Expansion Space have been
delivered to, and accepted by, the Tenant.   2.   The Expansion Space
Commencement Date is the ___ day of ____________, 20__, and the Term Expiration
Date is June 30, 2016.   3.   The number of square feet of rentable area in the
Premises is 27,269 rentable square feet.   4.   As of the date hereof, the Lease
has not been further modified and is in full force and effect and there are no
defaults thereunder.   5.   The Tenant’s Share is 23.57% based on the Rentable
Floor Area of Tenant’s Space divided by the Total Rentable Floor Area of the
Building (i.e., 115,691 rentable square feet).   6.   The Building Address is
9605 Medical Center Drive, Rockville, MD 20850.

     IN WITNESS WHEREOF, Landlord and Tenant have set their hands and seals
hereunto and have caused this Lease Commencement Date Agreement to be executed
by duly authorized officials thereof, the day and year respectively set forth
hereinabove.

            LANDLORD:

MCC3, LLC
      By:   Spaulding and Slye MCC3 LLC, Manager             By:   Spaulding and
Slye Holdings LLC, Manager             By:           Name:           Title:    
   

            TENANT:

VANDA PHARMACEUTICALS, INC.
      By:           Name:           Title:        

